83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Anthony BERRY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-7749.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 25, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CR-85-264, CA-93-1574)
Thomas Anthony Berry, Appellant Pro Se.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no error in construing Appellant's pleading as a motion pursuant to § 2255 or in the court's decision on the merits.   Accordingly, we affirm on the reasoning of the district court.   Berry v. United States, Nos.  CR-85-264;  CA-93-1574 (D.Md. Oct. 10, 1995).   We note that the district court's disposal of Appellant's claims forecloses a conclusion of prosecutorial misconduct.   We deny Appellant's motion to remand the case for further factual findings and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED